United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                                                                March 1, 2005
                      FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                          No. 03-50737


JERRY KRIM; ET AL
                                           Plaintiffs,

DAVID PETRICK, Lead Plaintiff;
BRET BEEBE, Lead Plaintiff;
GENE BURKE, Lead Plaintiff,

                                           Plaintiffs-Appellants

DAWN RUSING-BELL; KISHORE MEHTA;
DIERDRE HUMPHREY,

                                           Appellants,

                             versus

PCORDER.COM, INC; ROSS A. COOLEY;
TRILOGY SOFTWARE, INC;
PETER J. BARRIS; JOSEPH A. LIEMANDT;
ROBERT W. STEARNS; LINWOOD A. LACY, JR.,

                                           Defendants-Appellees.

 **************************************************************

JEAN SCHWARTZ BURKE, On Behalf of Herself
and All Others Similarly Situated;

                                           Plaintiff-Appellant,

DAWN RUSING-BELL; KISHORE MEHTA;
DIERDRE HUMPHREY,

                                           Appellants,

                             versus

PCORDER.COM, INC; ROSS A. COOLEY;
CRISTINA C. JONES; JAMES J. LUTTENBACHER;
JOSEPH A. LIEMANDT; PETER J. BARRIS;
LINWOOD A. LACY, JR.; ROBERT W. STEARNS;
TRILOGY SOFTWARE, INC.;
GOLDMAN, SACHS & CO;
CREDIT SUISSE FIRST BOSTON; SG COWEN & CO.,

                                               Defendants-Appellees.

 **************************************************************

BARRY J. PINKOWITZ, On Behalf of Himself
and All Others Similarly Situated;

                                               Plaintiff,

DAWN RUSING-BELL; KISHORE MEHTA;
DIERDRE HUMPHREY,

                                               Appellants,

                                  versus

PCORDER.COM, INC.; ROSS A. COOLEY;
CRISTINA C. JONES; JAMES J. LUTTENBACHER;
JOSEPH A. LIEMANDT; PETER J. BARRIS;
LINWOOD A. LACY, JR.; ROBERT W. STEARNS;
TRILOGY SOFTWARE, INC.;
GOLDMAN, SACHS & CO;
CREDIT SUISSE FIRST BOSTON; SG COWEN & CO.,

                                               Defendants-Appellees.


             Appeal from the United States District Court
                   For the Western District of Texas




Before HIGGINBOTHAM, DAVIS, and GARZA, Circuit Judges.

PATRICK E. HIGGINBOTHAM, Circuit Judge:

     Investors who purchased stock in pcOrder.com brought this

consolidated securities action under Sections 11 and 15 of the

Securities    Act   of   1933   against    defendants   pcOrder.com,   its

directors, its controlling shareholder Trilogy Software, and its


                                     2
investment bankers (collectively “PCOrder”), alleging that the

registration statements filed with the Securities and Exchange

Commission were false and misleading. The district court concluded

that, with one exception, the investors lacked Section 11 standing

because they could not trace their stock to the registration

statements in question.            Finding the remaining investor’s claims

moot, the court dismissed all of the claims and denied a third-

party motion to intervene.           We affirm.

                                            I

     PCOrder conducted an initial public offering of pcOrder.com

stock on February 26, 1999, and a secondary public offering on

December 7, 1999.       In connection with each offering PCOrder filed

a registration statement with the SEC.

     Several holders of pcOrder.com stock filed multiple lawsuits

against PCOrder under Section 11 of the Securities Act of 1933,

which provides a right of action to “any person acquiring” shares

issued    pursuant    to      an   untrue       registration   statement.1   The

plaintiffs alleged that the registration statements were false and

misleading by indicating that pcOrder.com had a viable business

plan, had an ability to generate and report accurate operating and

financial information, and was not competing with Trilogy Software

for revenue.       The district court consolidated the actions and




     1
         15 U.S.C. §77k(a).

                                            3
appointed Lead Plaintiffs.2         The Lead Plaintiffs sought to have a

class action certified and have themselves designated as class

representatives.

      In its October 21, 2002, order denying class certification,3

the district court first found that none of the Lead Plaintiffs

purchased their stock during the public offerings--that is, they

were “aftermarket” purchasers.4          However, it held that Section 11

is available not only to those who purchased their stock during the

relevant public offerings, but also to aftermarket purchasers as

long as the stock is “traceable” back to the relevant public

offering.5

      The district court then considered whether Lead Plaintiffs

Beebe, Dr. Burke, and Petrick could trace their stock back to

either of the two public offerings.           The district court found that

the approximately 2.5 million shares issued in the pcOrder.com IPO

were registered in a stock certificate in the name of Cede & Co.,

the nominee of the Depository Trust Company. The court found that,

on April 19, 1999, when Beebe purchased 1000 of these “street name”

shares, the pool of street name stock still contained only the IPO

      2
        Bret Beebe, Dr. Gene Burke, and David Petrick were appointed Lead
Plaintiffs, along with two other individuals who subsequently dropped out of the
suit and are not part of this appeal.
      3
          Krim v. pcOrder.com, Inc., 210 F.R.D. 581 (W.D. Tex. 2002).
       4
         The “aftermarket,” also termed the “secondary market,” is the “securities
market in which previously issued securities are traded among investors.” BLACK’S
LAW DICTIONARY 990 (8th ed. 2004).

      5
       Krim, 210 F.R.D. at 585. We have since adopted the traceability test and
allowed such aftermarket purchasers to establish standing in Section 11 cases.
See Rosenzweig v. Azurix Corp., 332 F.3d 854, 873 (5th Cir. 2003).

                                        4
stock.     Therefore, because all of his stock was necessarily IPO

stock, Beebe was able to satisfy the traceability requirement and

establish standing.

     In contrast, the court concluded that standing was lacking for

Dr. Burke and Petrick.       By the end of June 1999 when Dr. Burke

purchased 3000 shares, the court found that non-IPO shares--

specifically,     insider    shares--had      entered   the       street   name

certificate and intermingled with the IPO shares, but that IPO

shares still comprised 99.85% of the pool.              Subsequent to the

December    7,   1999,   secondary   public    offering,    Dr.    Burke   made

additional purchases and Petrick also purchased a number of shares

at a time when IPO and SPO shares (collectively “PO stock”)

constituted 91% of the market.            Appellants’ expert acknowledged

that there is no way to track individual shares within a pool once

it becomes contaminated with outside shares.

     In light of the intermingling of PO and non-PO stock in the

market at the time of their purchases--even though PO stock was the

overwhelming majority--the district court held that Dr. Burke and

Petrick could not demonstrate that their shares were traceable to

the public offering registration statements.               In reaching this

conclusion, the court considered expert testimony indicating that,

given the number of shares owned by each Lead Plaintiff and the

percentage of PO stock in the market, the probability that each

Lead Plaintiff owned at least one share of PO stock was very nearly




                                      5
100%.6      However, the court held that this did not satisfy the

traceability       requirement       because      the   “Lead     Plaintiffs      must

demonstrate all stock for which they claim damages was actually

issued pursuant to a defective statement, not just that it might

have been, probably was, or most likely was, issued pursuant to a

defective       statement.”7          The       district    court     noted      that,

“[o]therwise, ‘all persons who held stock in street name on and

after the offering date could claim a proportional interest in the

shares.’”8

      Having found that Dr. Burke and Petrick lacked Section 11

standing, the court concluded that they could not serve as class

representatives and denied class certification.9                     We rejected a



      6
        Appellants’ expert arrived at the odds of getting at least one PO (or
“tainted”) share using elementary principles of binomial probability.                See
generally PAUL G. HOEL, INTRODUCTION TO MATHEMATICAL STATISTICS (4th ed. 1971), cited in
Castaneda v. Partida, 430 U.S. 482, 496 n.17 (1977); see also Vuyanich v.
Republic Nat’l Bank of Dallas, 505 F. Supp. 224, 345-46 (N.D. Tex. 1980),
vacated, 723 F.2d 1195 (5th Cir. 1984).
      The expert treated the purchase of shares as a series of independent random
draws from the stock pool (similar to flipping a weighted coin once for each
share), and calculated the probability that at least one of the shares would be
tainted according to the following formula: 1 - (1 - PO%)#shares, where PO% is the
percentage of PO stock in the market and #shares is the number of shares owned.
For example, at the end of June, when Dr. Burke had purchased 3000 shares, PO
shares (specifically IPO shares) constituted 99.85% of the street name
certificate. Therefore, the probability that he owned at least one PO share was
1 - (1 - 0.9985)3000, or very nearly 100%.

      7
          Krim, 210 F.R.D. at 586.

      8
       Id. at 587 (quoting Kirkwood v. Taylor, 590 F. Supp. 1375, 1380 (D. Minn.
1984), aff’d 760 F.2d 272 (8th Cir. 1985) (table)).
      9
        The district court further concluded as an independent ground for not
certifying the class or appointing the representatives that even if each of the
Lead Plaintiffs had standing to sue under Section 11, they were each, including
Beebe, unqualified to be class representatives because they were, for other
reasons, not able to “fairly and adequately protect the interests of the class.”
Id. at 587-89.

                                            6
request for an interlocutory appeal.10

      On May 5, 2003, the district court granted PCOrder’s motion to

dismiss for lack of subject matter jurisdiction under Federal Rule

of Civil Procedure 12(b)(1).11         The district court reiterated its

conclusion that Beebe had standing to sue under Section 11, but

that Dr. Burke and Petrick did not.            It concluded that the other

plaintiffs, Barry Pinkowitz, Jerry Krim, and Jean Schwartz Burke,

also lacked standing because they too could not trace their stock

back to the public offerings.12         The court dismissed all of these

claims without prejudice.          The court then dismissed Beebe’s claim

as moot because PCOrder had offered Beebe a settlement equal to his

full recovery under the statute. Having disposed of the suits, the

district court denied a motion to intervene by three individuals

(“Intervenors”)13 and entered final judgment in favor of PCOrder.

Appellants14     challenge   the    district    court’s     rulings   regarding

standing   and    the   motion   to   intervene.      The    denial   of   class

certification is not before us.

      10
        Krim v. pcOrder.com Inc., No. 03-00001 (5th Cir. Mar. 18, 2003) (order
denying petition for leave to appeal under FED. R. CIV. P. 23(f)).

      11
         Krim v. pcOrder.com, Inc., No. A-00-CA-776-SS, 2003 WL 21076787 (W.D.
Tex. May 5, 2003) (order dismissing for lack of subject matter jurisdiction and
denying intervention).
      12
        PCOrder’s motion to dismiss for     lack of standing was unopposed with
respect to the claims of Pinkowitz and      Krim.   Id. at *2 n.1.   Jean Burke
purchased 200 shares at the end of June      1999 around the same time that her
husband, Dr. Gene Burke, made his initial   purchases.
      13
         The Intervenors were Dawn Rusing-Bell, Kishore Mehta, and Dierdre
Humphrey.
      14
         Appellants include Beebe, Dr. Burke, Mrs. Burke, Petrick and the
Intervenors. No argument is advanced on appeal on behalf of either Krim or
Pinkowitz.

                                        7
                                       II

      In general, we review a dismissal for lack of subject matter

jurisdiction pursuant to Rule 12(b)(1) de novo.15                  “A case is

properly dismissed for lack of subject matter jurisdiction when the

court lacks the statutory or constitutional power to adjudicate the

case.”16 In considering a challenge to subject matter jurisdiction,

the district court is “free to weigh the evidence and resolve

factual disputes in order to satisfy itself that it has the power

to hear the case.”17     We review the district court’s jurisdictional

findings of fact for clear error.18            The denial of a motion to

      15
         John Corp. v. City of Houston, 214 F.3d 573, 576 (5th Cir. 2000);
Robinson v. TCI/US W. Communications Inc., 117 F.3d 900, 904 (5th Cir. 1997).
      We note that the motion before the district court was styled as a “Motion
to Dismiss for Lack of Subject Matter Jurisdiction, or Alternatively, for Summary
Judgment,” but the district court chose to dispose of it as the former. Neither
party has objected on appeal to that choice. In Montez v. Department of Navy we
noted:
             [W]here issues of fact are central both to subject
             matter jurisdiction and the claim on the merits, we have
             held that the trial court must assume jurisdiction and
             proceed to the merits.     In circumstances where ‘the
             defendant’s challenge to the court’s jurisdiction is
             also a challenge to the existence of a federal cause of
             action, the proper course of action for the district
             court . . . is to find that jurisdiction exists and deal
             with the objection as a direct attack on the merits of
             the plaintiff’s case’ under either Rule 12(b)(6) or Rule
             56.
392 F.3d 147, 150 (5th Cir. 2004) (quoting Williamson v. Tucker, 645 F.2d 404,
415 (5th Cir. 1981)).
      16
         Home Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006,
1010 (5th Cir. 1998) (quoting Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d
1182, 1187 (2d Cir. 1996)) (internal quotation marks omitted).
      17
        Montez, 392 F.3d at 149 (citing Land v. Dollar, 330 U.S. 731, 735 & n.4
(1947)); see Robinson, 117 F.3d at 904 (“A court may base its disposition of a
motion to dismiss for lack of subject matter jurisdiction on (1) the complaint
alone; (2) the complaint supplemented by undisputed facts; or (3) the complaint
supplemented by undisputed facts plus the court’s resolution of disputed
facts.”).
      18
         Robinson, 117 F.3d at 904; see also Kelly v. Syria Shell Petroleum Dev.
B.V., 213 F.3d 841, 845 (5th Cir. 2000).

                                       8
intervene as of right is reviewed de novo.19                   The denial of a

permissive       motion     to   intervene     is   reviewed     for    abuse   of

discretion.20

                                         III

                                          A

      Appellants argue that Dr. Burke, Mrs. Burke, and Petrick can

establish Section 11 standing by proffering nothing more than

statistics indicating a high mathematical probability, based on the

number of shares purchased by each individual and the number of PO

shares in the market, that at least some of their shares were

issued pursuant to the challenged registration statement.                       We

disagree.21

                                          1

      We turn first to the language of the statute.22                  In general,

the Securities Act of 1933 (“Securities Act”)23 “is concerned with


      19
           Doe v. Duncanville Indep. Sch. Dist., 994 F.2d 160, 167 (5th Cir. 1993).

      20
Bush v. Viterna, 740 F.2d 350, 359 (5th Cir. 1984).
      21
         Appellants’ related argument that the district court applied an
inappropriately high burden of proof to the standing issue misses the mark.
Appellants correctly point out that the correct burden of proof is a
preponderance of the evidence. See Lujan v. Defenders of Wildlife, 504 U.S. 555,
560-61 (1992) (plaintiff’s burden of proof on standing issue is same as for other
elements of the claim); Herman & MacLean v. Huddleston, 459 U.S. 375, 390 (1983)
(burden of proof in securities cases, in absence of contrary congressional
expression, is preponderance of the evidence). While the district court did not
make explicit the standard that it was applying, it is clear that it found
Appellants could not, based solely on general mathematical probabilities, and in
light of admissions about the nature of securities markets, demonstrate the
ability to satisfy the tracing requirement under any of the proffered standards.

      22
        See, e.g., Blue Chip Stamps v. Manor Drug Stores, 421 U.S. 723, 756
(1975) (Powell, J., concurring).
      23
           15 U.S.C. § 77a et seq.

                                          9
the initial distribution of securities.”24                   Section 11 of the

Securities Act, imposing civil liability for public offering of

securities pursuant to a false registration statement, permits “any

person acquiring such security” to sue.25                   While Section 11’s

liability provisions are expansive--creating “virtually absolute”

liability      for   corporate     issuers     for   even     innocent     material

misstatements26--its standing provisions limit putative plaintiffs

to the “narrow class of persons” consisting of “those who purchase

securities that are the direct subject of the prospectus and

registration statement.”27

      In     Rosenzweig    v.    Azurix    Corp.,    we     recently     held   that

aftermarket purchasers do not inevitably lack standing.28                       The

      24
           Rosenzweig, 332 F.3d at 861.
      25
        15 U.S.C. § 77k(a). Section 11 provides, in relevant part:
            In case any part of the registration statement, when
            such part became effective, contained an untrue
            statement of a material fact or omitted to state a
            material fact required to be stated therein or necessary
            to make the statements therein not misleading, any
            person acquiring such security (unless it is proved that
            at the time of such acquisition he knew of such untruth
            or omission) may, either at law or in equity, in any
            court   of   competent   jurisdiction,    sue   [various
            individuals].
Id. (emphasis added).

      26
        Herman & MacLean, 459 U.S. at 382 (“If a plaintiff purchased a security
issued pursuant to a registration statement, he need only show a material
misstatement or omission to establish his prima facie case. Liability against
the issuer of a security is virtually absolute, even for innocent misstatements.”
(footnote omitted)); Lone Star Ladies Inv. Club v. Schlotzsky’s Inc., 238 F.3d
363, 369 (5th Cir. 2001).
      27
        Fischman v. Raytheon Mfg. Co., 188 F.2d 783, 786-87 (2d Cir. 1951),
quoted in Barnes v. Osofsky, 373 F.2d 269, 273 (2d Cir. 1967).

      28
332 F.3d at 872; accord DeMaria v. Andersen, 318 F.3d 170, 175-78 (2d
Cir. 2003); Lee v. Ernst & Young, LLP, 294 F.3d 969, 974-78 (8th Cir. 2002);
Joseph v. Wiles, 223 F.3d 1155, 1158-61 (10th Cir. 2000); Hertzberg v. Dignity
Partners, Inc., 191 F.3d 1076, 1079-82 (9th Cir. 1999).

                                          10
district court here foreshadowed this in holding that Section 11’s

“language suggests a much broader class of potential plaintiffs

than those who literally purchased their shares in the challenged

offering.”29       Indeed, the plain language of the statute confers

standing on “any person acquiring such security,”30 and there is no

reason to categorically exclude aftermarket purchasers, “‘so long

as the security was indeed issued under that registration statement

and not another.’”31             As such, aftermarket purchasers seeking

standing must demonstrate the ability to “trace” their shares to

the faulty registration.32            As one court explained:

              [T]o be able to take advantage of the lower
              burden of proof and almost strict liability
              available under § 11, a plaintiff must meet
              higher procedural standards.         The most
              significant of the procedural standards is the
              requirement that a plaintiff be able to trace
              the security for which damages are claimed to
              the specific registration statement at issue.33

      In     Rosenzweig,     we    further     held   that   this   traceability

requirement is satisfied, as a matter of logic, when stock has only

entered the market via a single offering.34              We did not speculate

      29
           Krim, 210 F.R.D. at 585.
      30
           15 U.S.C. § 77k(a).
      31
           DeMaria, 318 F.3d at 176 (quoting Lee, 294 F.3d at 976-77).
      32
           Rosenzweig, 332 F.3d at 873.
      33
        Harden v. Raffensperger, Hughes & Co., 933 F. Supp. 763, 766 (S.D. Ind.
1996) (citing Kirkwood, 590 F. Supp. at 1378).
      34
         Rosenzweig, 332 F.3d at 873 (“[B]ecause there was only one offering of
Azurix stock, all the plaintiffs’ stock is traceable to the challenged
registration statement.”); accord Hertzberg, 191 F.3d at 1080 (finding standing
for aftermarket purchaser because “the only Dignity stock ever sold to the public
was pursuant to the allegedly misleading registration statement at issue in this

                                          11
on     what     other   methods    might     be    available      to   satisfy     the

traceability requirement for aftermarket purchases, but we were

careful to note the Supreme Court’s concern “that the Securities

Act remain anchored to its original purpose of regulating only

public offerings.”35

       Appellants, as aftermarket purchasers, assert that they can

also demonstrate standing by showing a very high probability that

they each have at least one PO share.                  Appellants argue that their

statistical        determinations,     being      over    50%,   demonstrate     by   a

preponderance of the evidence, that it is “more likely than not,”

that    their     shares    are   traceable       to    the   public   offerings      in

question.

       We are persuaded that accepting such “statistical tracing”

would impermissibly expand the statute’s standing requirement.

Because any share of pcOrder.com stock chosen at random in the

aftermarket has at least a 90% chance of being tainted, its holder,

according to Appellants’ view, would have Section 11 standing.36


case”); Joseph, 223 F.3d at 1160 (“[B]ecause [the defendant] made only one
debenture offering, the debentures [the plaintiff] purchased are directly
traceable to the May offering and registration statement.”).
      In Hertzberg v. Dignity Partners, Inc., the Ninth Circuit noted that “[i]f
there is a mixture of pre-registration stock and stock sold under the misleading
registration statement, a plaintiff must either show that he purchased his stock
in the initial offering or trace his later-purchased stock back to the initial
offering” but that “it might present a problem of proof in a case in which stock
was issued under more than one registration statement.” 191 F.3d at 1080 & n.4.
       35
332 F.3d at 873 (citing Gustafson v. Alloyd Co., 513 U.S. 561 (1995)).
      36
         Indeed, under Appellants’ view, in any case where more than 50% of the
available shares are issued pursuant to an allegedly false registration
statement, all shareholders would have standing. Furthermore, even when the PO%
is less than that, applying the “coin flip” methodology, see supra note 6, it
would take relatively few shares to confer standing. For example, even if only
30% of the available shares are PO, or “tainted,” shares, two shares will suffice

                                           12
In other words, every aftermarket purchaser would have standing for

every share, despite the language of Section 11, limiting suit to

“any person acquiring such security.”37                      As the district court

found, it is “likely that any street name shareholder can make a

similar claim with regard to one share.”38                    This cannot be squared

with the statutory language--that is, with what Congress intended.

We decline the invitation to reach further than the statute.

       The fallacy of Appellants position is demonstrated with the

following analogy.            Taking a United States resident at random,

there is a 99.83% chance that she will be from somewhere other than

Wyoming.39       Does this high statistical likelihood alone, assuming

for whatever reason there is no other information available, mean

that she can avail herself of diversity jurisdiction in a suit

against a Wyoming resident?              Surely not.40


to confer standing because there would be a 51% chance that at least one of the
two shares is a PO share, i.e. 1 - (1 - 0.30)2 = 51%. (Put another way, the
chance that both shares will be “clean” is (0.70)2, or 49%. Therefore, the
likelihood of this not being the case--i.e. that at least one share is tainted--
is 51%.) When PO shares are 10% of the market, still only 7 shares are needed:
1 - (1 - 0.10)7 = 52%. Even when PO shares are only 2% of the pool, 35 shares
would confer standing: 1 - (1 - 0.02)35 = 51%.
       37
            15 U.S.C. § 77k(a) (emphasis added).

      38
         Krim v. PcOrder.com Inc., 212 F.R.D. 329, 332 n.2 (W.D. Tex. 2002)
(order denying motion for reconsideration of refusal to certify class).
       39
        U.S. CENSUS BUREAU, U.S. DEP’T OF COMMERCE, STATISTICAL ABSTRACT OF THE UNITED STATES:
2004-2005,     at     23     tbl.20      (124th       ed.     2004),       available        at
http://www.census.gov/prod/www/statistical-abstract-04.html (last visited Mar.
1, 2005).
       40
         This is not unlike the well-known blue bus hypothetical to which
Appellants refer in their Reply Brief. One commentator offers the following
account of this hypothetical:

               While driving late at night on a dark, two-lane road, a
               person confronts an oncoming bus speeding down the

                                             13
      In limiting those who can sue to “any person acquiring such

security,” Congress specifically conferred standing on a subset of

security owners (unless of course, as in Rosenzweig, all shares in

the market are PO shares).          To allow Appellants to satisfy the

tracing requirement for aftermarket standing in this case with the

proffered statistical methodology would contravene the language and

intent of Section 11.



            center line of the road in the opposite direction. In
            the glare of the headlights, the person sees that the
            vehicle is a bus, but he cannot otherwise identify it.
            He swerves to avoid a collision, and his car hits a
            tree.   The bus speeds past without stopping.        The
            injured person later sues the Blue Bus Company.       He
            proves, in addition to the facts stated above, that the
            Blue Bus Company owns and operates 80% of the buses that
            run on the road where the accident occurred. Can he
            win?
                  In this case and others like it, the plaintiff
            will lose; in fact, the case is unlikely even to reach
            the jury. Although the defendant probably caused the
            plaintiff’s injury . . . [t]he factfinder can only
            conclude from the plaintiff’s evidence that there was an
            80% chance that he was injured by the Blue Bus Company
            and a 20% chance that he was not. . . . [T]he factfinder
            cannot, and the public knows it cannot, make anything
            other than a bet on the evidence. Because the judicial
            system strives to project an acceptable account about
            what happened, then, the plaintiff’s evidence is
            insufficient, notwithstanding the high probability of
            its accuracy.

Charles Nesson, The Evidence or the Event? On Judicial Proof and the
Acceptability of Verdicts, 98 HARV. L. REV. 1357, 1378-79 (1985) (footnotes
omitted); see also Laurence H. Tribe, Trial by Mathematics: Precision and Ritual
in the Legal Process, 84 HARV. L. REV. 1329, 1349 (1971) (“[E]ven assuming a
[preponderance of the evidence] standard of proof . . ., the plaintiff does not
discharge that burden by showing simply that four-fifths, or indeed ninety-nine
percent, of all blue buses belong to the defendant.”).
      This hypothetical is based on Smith v. Rapid Transit, Inc., 58 N.E.2d 754
(Mass. 1945) (affirming directed verdict for defendant bus company). In Smith,
the court further noted that “‘the fact that colored automobiles made in the
current year outnumber black ones would not warrant a finding that an undescribed
automobile of the current year is colored and not black, nor would the fact that
only a minority of men die of cancer warrant a finding that a particular man did
not die of cancer.’” Id. at 755 (quoting Sargent v. Mass. Accident Co., 29 N.E.2d
825, 827 (Mass. 1940)); cf. Howard v. Wal-Mart Stores, Inc., 160 F.3d 358, 359-60
(7th Cir. 1998) (Posner, C.J.).

                                       14
                                         2

      Appellants urge this Court to not hew the statutory line,

contending that to do so, in light of current market conditions,

effectively precludes recovery under Section 11; that there is no

reason to “express a preference for” the interests of defendants

over plaintiffs.        Appellants point out that, given the fungible

nature of stocks within a street name certificate, it is virtually

impossible to differentiate PO shares from non-PO shares.

      However, as we have explained, Section 11 is available for

anyone who purchased directly in the offering and any aftermarket

purchasers who can demonstrate that their shares are traceable to

the registration statement in question--e.g. when, as with Beebe,

there had only been one offering at the time of purchase.41                   When

Congress enacted the Securities Act of 1933 it was not confronted

with the widespread practice of holding stock in street name that

Appellants describe as an impediment, absent our acceptance of

statistical tracing, to invoking Section 11.42             That present market


      41
        There might well be other acceptable methods of aftermarket tracing even
where non-PO stock has entered the market. For example, if a putative plaintiff
possesses more shares than the number of non-PO shares on the market, our
reasoning in Rosenzweig suggests that she must have standing for at least some
of the shares. If, for example, there are 100 non-PO shares and 900 PO shares,
a plaintiff with 101 shares would seem to have at least 1 PO share. In any case,
because Appellants have not suggested that these conditions apply here, we need
not resolve this issue. Nor need we consider at this time what effect, if any,
the practice of “short selling” would have in such a situation.
      42
         See J. Robert Brown, The Shareholder Communication Rules and the
Securities and Exchange Commission: An Exercise in Regulatory Utility or
Futility?, 13 J. CORP. L. 683, 693 (1988) (noting relatively infrequent use of
street name and nominee accounts in 1930s) (citing LOUIS LOSS, SECURITIES REGULATION
42 n.226 (1951)); see also Silber v. Mabon, 957 F.2d 697, 700 (9th Cir. 1992)
(“The widespread practice of holding securities in street names grew out of a
perceived ‘paperwork crisis’ in the securities industry in the 1960s. Using

                                        15
realities, given the fungibility of stock held in street name, may

render Section      11   ineffective     as   a    practical   matter   in   some

aftermarket scenarios is an issue properly addressed by Congress.

It is not within our purview to rewrite the statute to take account

of changed conditions.         In the words of one court, Appellants’

arguments    may   “have   the   sound      ring   of   economic   reality   but

unfortunately they merely point up the problems involved in the

present scheme of statutory regulation.”43

      It is, therefore, perhaps not surprising that we failed to

locate any court, nor did Appellants point to any, that found

Section 11 standing based solely on the statistical tracing theory

espoused today.      Given that the statute has been in existence for

over 70 years and such elementary statistical calculations have

been around for centuries, it is difficult to conclude that this is

a coincidence.       We note that a handful of lower courts have

rebuffed similar attempts by plaintiffs.44              In one case, Kirkwood

v. Taylor, the district court--later summarily affirmed by the

Eighth Circuit--rejected the “fungible mass” method whereby every

purchaser is deemed to own a pro rata portion of PO shares for the

street names facilitated the prompt handling of a huge volume of transactions on
the various exchanges in the buying and selling of securities by investors and
speculators.” (internal quotation marks and citation omitted)).
      43
         Colonial Realty Corp. v. Brunswick Corp., 257 F. Supp. 875, 881 (S.D.N.Y.
1966), cited approvingly, Barnes, 373 F.2d at 273.
      44
        See, e.g., In re Elscint, Ltd. Sec. Litig., 674 F. Supp. 374 (D. Mass.
1987); Abbey v. Computer Memories, Inc., 634 F. Supp. 870 (N.D. Cal. 1986);
Kirkwood, 590 F. Supp. at 1378-83 (discussing various tracing techniques and
rejecting all but the “direct trace” method); see also In re Quarterdeck Office
Sys., Inc. Sec. Litig., No. CV 92-3970, 1993 WL 623310 (C.D. Cal. Sept. 30,
1993).

                                       16
purpose of determining Section 11 standing.45           Because “all persons

who held stock in street name on and after the offering date could

claim a proportional interest in the shares,” the court held that

“the logical extension of plaintiffs’ fungible mass theory would

. . . effectively circumvent the tracing requirement.”46               Similar

concerns persuade us to reject today’s attempt at statistical

tracing.

     In Barnes v. Osofsky,47 the Second Circuit confronted an

intermingled stock pool not unlike the one we face today.              In that

case, two individuals challenged the settlement of a class action

alleging Section 11 violations in a secondary public offering. The

challengers, who purchased stock after the SPO, were unable to

trace a portion of their shares to the SPO as opposed to the

preexisting shares on the market.            They objected to a provision of

the settlement “limiting the benefits of the settlement to persons

who could establish that they purchased securities issued” in the

SPO.48     The court was not deterred by the reality that this

“eliminated those who purchased after the issuance of the allegedly

incomplete prospectus but could not so trace their purchases,”

because     Section     11   “extends   only   to   purchases   of   the   newly




     45
        590 F. Supp. 1375, 1381 (D. Minn. 1984), aff’d 760 F.2d 272 (8th Cir.
1985) (table).

     46
          Id. at 1380-81.
     47
          373 F.2d 269 (2d Cir. 1967) (Friendly, J.).
     48
          Id. at 271.

                                        17
registered shares.”49        While not addressing the question before us

today, Barnes is nonetheless instructive.             Plaintiffs in that case

urged a broad reading of Section 11 to cover anyone purchasing

stock after the SPO--whether or not it was traceable to the SPO.

Not unlike the concerns expressed by Appellants in the instant

case, the plaintiffs in Barnes argued as follows:

                [O]nce it is agreed that § 11 is not limited
                to the original purchasers, to read that
                section as applying only to purchasers who can
                trace the lineage of their shares to the new
                offering makes the result turn on mere
                accident since most trading is done through
                brokers who neither know nor care whether they
                are getting [tainted] or [clean] shares. . . .
                [I]t is often impossible to determine whether
                previously traded shares are [clean] or
                [tainted], and that tracing is further
                complicated when stock is held in margin
                accounts in street names since many brokerage
                houses do not identify specific shares with
                particular accounts but instead treat the
                account as having an undivided interest in the
                house’s position.50

     The        court   rejected    these    arguments     and   rejected   the

plaintiffs’ broad reading of Section 11’s standing requirement as

“inconsistent with the over-all statutory scheme” and “contrary to

the legislative history.”51          The same is true of Appellants’ view

     49
          Id.
     50
          Id. at 271-72 (emphasis added) (footnote omitted).
     51
          Id. at 272. Judge Friendly went on to note:
              Without depreciating the force of appellants’ criticisms
              that this construction gives § 11 a rather accidental
              impact as between one open-market purchaser of a stock
              already being traded and another, we are unpersuaded
              that, by departing from the more natural meaning of the
              words, a court could come up with anything better. What
              appellants’ arguments does suggest is that the time may
              have come for Congress to reexamine these two remarkable

                                        18
today.

                                            3

      Appellants’ reliance upon the Fourth Circuit’s opinion in

Friends of the Earth v. Gaston52 is misplaced.                    Rather, this case

offers support to PCOrder.              In Gaston, the Clean Water Act53

specifically provided standing for persons “having an interest

which is or may be adversely affected.”54                This language, chosen by

Congress, “confers standing on a ‘broad category of potential

plaintiffs’ who ‘can claim some sort of injury,’ be it actual or

threatened, economic or noneconomic.”55                  In fact, “Congress has

indicated that this provision confers standing to enforce the Clean

Water Act to the full extent allowed by the Constitution.”56                     As

such, Gaston illustrates Congress’s ability to provide for standing

based on risk, confined only by the strictures of Article III:

              While     Article       III        sets    the      minimum


              pioneering statutes in the light          of   thirty   years’
              experience . . . .
Id. at 273.
      52
           204 F.3d 149 (4th Cir. 2000) (en banc).

      53
           33 U.S.C. § 1251 et seq.
      54
           33 U.S.C. § 1365(g) (emphasis added).
      55
         Gaston, 204 F.3d at 155 (quoting Middlesex County Sewerage Auth. v.
Nat’l Sea Clammers Ass’n, 453 U.S. 1, 16-17 (1981)). In another CWA case, we
held that “the Constitution does not require Sierra Club to produce an affiant
who claims that Cedar Point’s discharge in particular injured him in some way.”
Sierra Club, Lone Star Chapter v. Cedar Point Oil Co., 73 F.3d 546, 558 (5th Cir.
1996) (emphases added). Indeed, “[t]he Supreme Court has expressly held that a
‘threatened injury’ will satisfy the ‘injury in fact’ requirement for
[constitutional] standing.” Id. at 556 (quoting Valley Forge Christian Coll. v.
Ams. United for Separation of Church & State, Inc., 454 U.S. 464, 472 (1982)).
      56
           Gaston, 204 F.3d at 152.

                                            19
              requirements   for   standing,  Congress   is
              entitled to impose more exacting standing
              requirements for the vindication of federal
              statutory rights if it wishes.      Here the
              legislature chose to go to the full extent of
              Article III in conferring standing on any
              person with “an interest which is or may be
              adversely affected.”57

      Here, by contrast, Congress conferred standing on those who

actually purchased the tainted stock, not on the whole class of

those who possibly purchased tainted shares--or, to put it another

way, are at risk of having purchased tainted shares.                Unlike the

standing conferred by Congress in the Clean Water Act, Appellants

here cannot meet the statutory standing requirement of Section 11

merely by showing that they jumped into a potentially polluted

“pool” of stock.58

                                         4

      Appellants are surely correct in pointing out that, at some

level, all evidence is “probabilistic.”59              As we have explained,

however, this does not answer the question before us today.                   In

concluding that Appellants’ attempt to “statistically trace” is


      57
           Id. at 162 (quoting 33 U.S.C. § 1365(g)).
      58
         Cf. In re Ames Dep’t Stores Inc. Stock Litig., 991 F.2d 953, 964 (2d
Cir. 1993) (“[I]t is not a bar to a 10b-5 action that the false and misleading
statements in a Registration Statement are pertaining to an issue of a security
. . . which is not the security purchased.”).

      59
         See, e.g., Victor v. Nebraska, 511 U.S. 1, 14 (1994) (“The beyond a
reasonable doubt standard is itself probabilistic.”); Riordan v. Kempiners, 831
F.2d 690, 698 (7th Cir. 1987) (Posner, J.) (“All evidence is probabilistic--
statistical evidence merely explicitly so.”); see also Richard A. Posner, An
Economic Approach to the Law of Evidence, 51 STAN. L. REV. 1477, 1508 (1999) (“It
is now generally recognized, even by the judiciary, that since all evidence is
probabilistic--there are no metaphysical certainties--evidence should not be
excluded merely because its accuracy can be expressed in explicitly probabilistic
terms . . . .”).

                                        20
incompatible with the standing requirement of Section 11, we cast

no shadow on the use of statistical evidence in general.                                We

recognize, for example, the widely accepted use of DNA evidence in

criminal matters--even in capital murder trials--where proof must

be   beyond     a   reasonable       doubt.60       While      both   are    rooted     in

statistical calculations, at least two distinctions between DNA

evidence and the statistics presented by Appellants come to mind.

First, in most trials, DNA evidence does not stand alone.61                         Here,

Appellants have relied exclusively on a presentation of background

statistics.          Second,      in    any      case,   DNA     evidence      is    more

particularistic than the statistics here.                    DNA analysis seeks to

establish a match between the DNA of a particular individual (e.g.

a suspect) and a “mystery” sample (e.g. from a crime scene),

essentially by quantifying and narrowing the universe of possible

sources of the DNA.62            In contrast, Appellants’ evidence merely


      60
        See, e.g., Prible v. State, --- S.W.3d ---, No. AP-74487, 2005 WL 156555
(Tex. Crim. App. Jan. 26, 2005) (affirming conviction in capital murder case,
rejecting argument that evidence was insufficient, where evidence included DNA
and several other factors).
      61
         See, e.g., People v. Soto, 981 P.2d 958, 965 (Cal. 1999) (“[The]
probability that the suspect was indeed the source of the sample . . . will
usually depend, not on the DNA findings alone, but on a combination of those
findings together with other, non-DNA incriminating evidence.”).
      62
          See 3 DAVID L. FAIGMAN ET AL., MODERN SCIENTIFIC EVIDENCE: THE LAW AND SCIENCE OF
EXPERT TESTIMONY § 24-9.2 (2d ed. 2002) (“DNA typing is capable of exceedingly high
discrimination, and in favorable circumstances it can be shown that only one
person in several billion could have been the source of the evidence
bloodstain.”); see also Commonwealth v. Gaynor, 820 N.E.2d 233, 240 (Mass. 2005)
(noting that “one in 64 quadrillion (64 x 1015) African-Americans would be
expected to have the same DNA profile as the sperm fraction”); Rayford v. State,
125 S.W.3d 521, 526 (Tex. Crim. App. 2003) (“The DNA expert testified that the
probability of the DNA belonging to someone other than Hall was one in 116
billion.”); cf. Miller v. Albright, 523 U.S. 420, 484-85 (1998) (Breyer, J.,
dissenting) (citing E. Donald Shapiro et al., The DNA Paternity Test: Legislating
the Future Paternity Action, 7 J.L. & HEALTH 1, 29 (1992-1993), for the

                                            21
demonstrates the probability that anyone with x number of shares

will possess some tainted shares. It says nothing about the shares

that        one   particular    individual           actually   owns.         The    more

particularized nature of DNA is further evident from the fact that

“a   nonmatch       between    any   band       of   the   suspect’s    DNA    and    the

corresponding band of the questioned sample conclusively eliminates

the suspect as the source of that sample.”63                     There is no such

analog in the general statistics before us today.

       Unquestionably, principles of probability are powerful tools,

when deployed in appropriate tasks. Unquestionably, the statistics

in this case indicate a high probability that a person purchasing

a given number of shares will obtain at least one tainted share.

However, these general statistics say nothing about the shares that

a specific person actually owns and have no ability to separate

those shares upon which standing can be based from those for which

standing is improper.          The task before the district court was to

determine, by a preponderance of the evidence, whether and in what

amount a plaintiff’s shares are tainted, not whether the same

number of shares drawn at random would likely include at least one

tainted share.         Understood in this light, statistical tracing is

not up to the task at hand.

                                            5

       In sum, aftermarket purchasers seeking Section 11 standing


proposition that “current testing methods can determine probability of paternity
to 99.999999% accuracy”).
       63
            Soto, 981 P.2d at 965.

                                            22
must demonstrate that their shares are traceable to the challenged

registration statement.         We are not persuaded that the statistical

tracing     method   advanced    today    is   sufficient   to   satisfy   this

traceability requirement.

                                         B

      Appellants argue that the district court erred in denying the

motion to intervene.       We disagree.

      As a preliminary matter, we note that this is not a case where

intervention is sought for the purpose of appealing the denial of

class certification.64          Indeed, Appellants have chosen in this

appeal not to challenge the class certification denial.65 Thus, the

“prerequisite of an intervention” that there be “an existing suit

within the Court’s jurisdiction” depends here on the individual

claims.66    That none of the individual claims remained viable on

February 14, 2003, when the motion to intervene was filed, disposes



      64
         Cf. Deposit Guar. Nat’l Bank v. Roper, 445 U.S. 326, 332 n.5 (1980)
(noting that the district court may have “a responsibility, prior to approval of
a settlement and . . . dismissal of the class action, to provide an opportunity
for intervention by a member of the putative class for the purpose of appealing
the denial of class certification” (emphasis added)); Nichols v. Mobile Bd. of
Realtors, Inc., 675 F.2d 671, 675 (5th Cir. 1982) (permitting putative class
members to intervene “solely for the purpose of appealing the district court’s
decertification of the class action” even after settlement of named plaintiffs’
claims); see also United Airlines, Inc. v. McDonald, 432 U.S. 385, 392 (1977).
      65
         Cf. Roper, 445 U.S. at 331-40 (1980) (holding that plaintiffs can appeal
denial of class certification despite a tender to named plaintiffs in a class
action of the amounts claimed in their individual capacities, followed by the
entry of judgment in their favor on the basis of that tender, over their
objection); United States Parole Comm’n v. Geraghty, 445 U.S. 388, 404 (1980)
(where denial of class certification is challenged on appeal, “an action brought
on behalf of a class does not become moot upon expiration of the named
plaintiff’s substantive claim, even though class certification has been denied”).
      66
         Non Commissioned Officers Ass’n of the United States v. Army Times
Publ’g Co., 637 F.2d 372, 373 (5th Cir. 1981).

                                         23
of the attempt at intervention.

      As we have explained, by October 21, 2002, the district court

had   correctly       made      clear     that     only    Beebe    had   standing.

Furthermore, the district court held that, as of January 15, 2003,

Beebe’s      individual    claims       were    rendered   moot    because   PCOrder

offered Beebe a settlement equal to the statutory limit on his

damages.67     Appellants do not dispute that a full settlement offer,

even if refused, would dispose of Beebe’s individual claims.68

Instead, Appellants contend that Beebe’s claims were not fully

satisfied      because    the    involuntary       settlement      imposed   by   the

district court did not include prejudgment interest.                  The statute,

however, does not require prejudgment interest, and such an award

of interest is up to the district court’s discretion.69                           The

district court concluded that it would deny any request from Beebe

for prejudgment interest because the delay in the payment of his

award was due to his “meritless motion for class certification.”70

We are not persuaded that the district court abused its discretion

in denying prejudgment interest. Therefore, as we are not faced on


      67
           See Krim, 2003 WL 21076787, at *3 (citing 15 U.S.C. § 77k(e)).
      68
        See Zeidman v. J. Ray McDermott & Co., 651 F.2d 1030, 1045 (5th Cir.
1981) (“[A] suit brought as a class action must as a general rule be dismissed
for mootness when the personal claims of the named plaintiffs are satisfied and
no class has properly been certified.”).         This, as the district court
acknowledged, does not foreclose the right to appeal the denial of class
certification. See Krim, 2003 WL 21076787, at *4 (citing Roper, 445 U.S. at 332-
36).
      69
        See Whitfield v. Lindemann, 853 F.2d 1298, 1306 (5th Cir. 1988) (“Absent
statutory mandate, the award of prejudgment interest generally is discretionary
with the trial court.”).
      70
           Krim, 2003 WL 21076787, at *3.

                                           24
appeal with a challenge to the denial of class certification, in

the absence of viable individual claims, we are not persuaded that

the district court erred in denying intervention.71

                                       IV

      For the foregoing reasons the judgment of the district court

is AFFIRMED.




      71
        Appellants’ argument that the defendants’ “maneuver” (i.e. defeating
class certification and then “picking off” the only remaining plaintiff with
standing) deprived absent class members their day in court is without merit. It
was the Appellants who chose not to pursue an appeal of the denial of class
certification. In any case, the district court afforded the plaintiffs the
opportunity to return in the event that they can establish standing and suggested
that Intervenors are free to initiate a suit of their own.

                                       25